Exhibit 10.5

CELL THERAPEUTICS, INC.

DIRECTOR COMPENSATION POLICY

Effective June 27, 2012

Directors of Cell Therapeutics, Inc., a Washington corporation (the “Company”),
who are not employed by the Company or one of its subsidiaries (“non-employee
directors”) shall be entitled to the compensation set forth below for their
service as a member of the Board of Directors (the “Board”) of the Company. This
policy supersedes all prior policies or provisions of any equity plans
concerning compensation of the Company’s non-employee directors effective as of
the date set forth above.

Cash Compensation

Annual Retainer for Board Service

Each non-employee director shall be entitled to an annual cash retainer while
serving on the Board in the amount of $40,000 (the “Annual Retainer”). The
Company shall pay the Annual Retainer on a semi-annual basis, with half of the
Annual Retainer to be paid on each of the first business day of January and the
first business day of July.

Annual Retainer for Chairman of the Board Service

A non-employee director who serves as the Chair of the Board shall be entitled
to an annual cash retainer while serving in that position in the amount of
$75,000 (the “Chair of the Board Retainer”). The Company shall pay the Chair of
the Board Retainer on a semi-annual basis, with half of the Chair of the Board
Retainer to be paid on each of the first business day of January and the first
business day of July.

Board Committee Chair Retainer

A non-employee director who serves as the Chair of the Audit Committee, the
Compensation Committee or the Nominating and Corporate Governance Committee
shall be entitled to an annual cash retainer while serving in that position in
the amount of $12,500 (the “Chair Retainer”). The Company shall pay the Chair
Retainer on a semi-annual basis, with half of the Chair Retainer to be paid on
each of the first business day of January and the first business day of July.

Board Meeting Attendance Fee

A non-employee director who attends a Board meeting, whether in person or
telephonic and regardless of length, will be entitled to a fee in the amount of
$2,750 (“Board Meeting Fee”) for each such meeting. The Company shall pay the
Board Meeting Fee in cash on a quarterly basis in arrears, with payment for a
particular quarter to be made no later than ten business days following the end
of that quarter.

Board Committee Meeting Attendance Fee

A non-employee director who attends a Board committee meeting, whether in person
or telephonic and regardless of length or whether a meeting is scheduled on the
same day as a Board meeting, will be entitled to a fee in the amount of $1,250
(“Committee Meeting Fee”) for each such meeting. The Company shall pay the
Committee Meeting Fee in cash on a quarterly basis in arrears, with payment for
a particular quarter to be made no later than ten business days following the
end of that quarter.



--------------------------------------------------------------------------------

Equity Compensation

Initial Equity Award for New Directors

A new non-employee director shall be granted an award of shares of Company
common stock in connection with joining the Board (an “Initial Award”). The
number of shares of Company common stock granted as an Initial Award will equal
$100,000 divided by the closing price of a share of Company common stock on the
date of grant of the award, rounded to the nearest whole share. Each Initial
Award is fully vested at grant. An employee director who ceases to be an
employee, but who remains a director, will not receive an Initial Award.

Annual Equity Award for Continuing Board Members

In connection with each annual meeting of the Company’s stockholders, commencing
with the 2012 Annual Meeting, each non-employee director continuing on the Board
after that meeting shall be granted an award of Company common stock (an “Annual
Award”). The number of shares of Company common stock granted as an Annual Award
will equal $100,000 ($125,000 in the case of a continuing non-employee director
who, following the annual meeting of the Company’s stockholders on the date of
grant of the award, is then serving as the Chair of the Board), divided by the
closing price of a share of Company common stock on the date of grant of the
award, rounded to the nearest whole share. Each Annual Award for continuing
non-employee directors is fully vested at grant.

Provisions Applicable to All Non-Employee Director Equity Compensation Grants

Each grant shall be subject to the terms and conditions of the Company’s 2007
Equity Incentive Plan, as amended and restated (the “2007 Plan”), or any
successor equity compensation plan approved by the Company’s stockholders and in
effect at the time of grant. The date of grant of each award shall be the date
that the Board approves the award.

Non-employee director option grants and restricted stock awards, to the extent
then outstanding and unvested, shall become fully vested in the event of a
Change in Control (as such term is defined in the 2007 Plan) that occurs while
such non-employee director is a member of the Board.

Expense Reimbursement

All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Nominating and Corporate Governance Committee
or Chair of the Board. The Company shall make reimbursement to a non-employee
director within a reasonable amount of time following submission by the
non-employee director of reasonable written substantiation for the expenses (and
in all events not later than the end of the year following the year in which the
related expense was incurred).